Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory.  The most pertinent of these references have been applied below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Axelrad et al. (US 20140329973, listed on IDS and ISR).
Axelrad (claims 4-7, 84-86, 96-100) discloses an amino terminated PAES (I-1) having Tg of 180-270 °C and Mw of 3k-40k:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  PAES (I-1) further contains:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Thus, Axelrad teaches a composition comprising two different PAES (I-1). The different functional groups can particularly be chloro or most preferably phenol OH. The disclosed Tg and Mw overlap with the claimed ranges of the claimed P1 and P2 polysulfone. Since both aforementioned PAESs (I-1) are prepared via condensational polymerization, the resultant PDI of the disclosed composition would inherently be >1, overlapping with the claimed one.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
The references are silent on the claimed property of claim reduced viscosity of P2 and the Tg and PDI of the claimed composition.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a PAES containing the claimed monomer components, Mw, and Tg, which are index of reduced viscosity.  The terminal amino content is also related to the Mw.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. reduced viscosity, Tg and PDI, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.